DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . 
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.

Response to Arguments
Applicant's arguments, see remarks filed 06/02/2022, have been fully considered but they are moot as the arguments do not apply to the current combination of references. Particularly, the newly cited reference to Suzuki replaces Craig as teaching the newly amended features of claim 1.
For at least the reasons discussed above and as set forth in the rejection below, Claims 1, 4, and 7-13 remain rejected.
 
Notice of Response to Applicants Amendment
This action is in response to applicant's amendment received on 02/10/2022. The following is the status of the claims:

Claims 1 and 4-13 are pending.
Claims 2-3 are canceled.
Claim 1 has been amended.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.


This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.


Claims 1 and 7-13 are rejected under 35 U.S.C. 103 as being unpatentable over Kawaguchi et al. - (US2018/0066560 - previously cited) in view of SUZUKI. - (JP4995706B2 - previously cited), hereinafter referred to as “Kawaguchi” and “SUZUKI”, respectively. 
Regarding Claims 1 and 7-10, Kawaguchi discloses (Figures 1-2) a flow path structure (10) of a heat exchanger (100), comprising: 
an inner cylinder (11) through which a first fluid (E, Figure 2) can flow, the inner cylinder being configured to be capable of housing a heat recovery member (1, i.e. honeycomb absorbing heat from exhaust gases flowing therein, per Paragraph 0034, lines 1-6); 
an outer cylinder (13) disposed so as to be spaced on a radially outer side of the inner cylinder (so as to define flow path 16, as shown in Figures 1-2) such that a second fluid (F, Figure 2) can flow between the outer cylinder and the inner cylinder (along flow path 16, as shown in Figure 2); and 
an intermediate cylinder (12) disposed between the inner cylinder and the outer cylinder (as shown in Figure 1), the intermediate cylinder partitioning a flow path for the second fluid into an inner flow path (16a) and an outer flow path (16b), 
wherein the intermediate cylinder comprises communication holes (17, per Paragraphs 0033 & 0039, lines 23-27 & 1-3, respectively) that are communicated in a radial direction (radial fluid communication between the inner and outer flow paths).
Kawaguchi fails to teach wherein the intermediate cylinder is held by the inner cylinder via spacers provided at both ends of the intermediate cylinder in the axial direction, and wherein each of the spacers has a three-dimensional structure, which includes any one of a mesh structure, a network structure, a sponge structure, and a porous structure, and wherein each of the spacers are provided to occupy the entire inner flow path at both ends of the intermediate cylinder.

However, SUZUKI teaches (Figure 1) a heat exchanger (1) comprising an inner cylinder (2), an outer cylinder (6) disposed so as to be spaced on a radially outer side of the inner cylinder (as shown in Figure 1), and an intermediate cylinder (20) disposed between the inner cylinder and the outer cylinder (as shown in Figure 1). In particular, SUZUKI teaches wherein the intermediate cylinder is held by the inner cylinder via spacers (16, 18) provided at both ends of the intermediate cylinder in the axial direction (as shown in Figure 1: per Paragraph 0016 ), and wherein each of the spacers has a three-dimensional structure (as shown in Figure 1 the spacers are three-dimensional in that they have a width, a length, and height), which includes any one of a mesh structure, a network structure, a sponge structure, and a porous structure (at least a mesh structure, per Paragraph 0016), and wherein each of the spacers are provided to occupy the entire inner flow path at both ends of the intermediate cylinder (16 and 18 is a pair of ring-shaped meshes, see Paragraph 0016).
Therefore, it would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to modify Kawaguchi, by holding the intermediate cylinder by the inner cylinder via spacers provided at both ends of the intermediate cylinder in the axial direction, and wherein each of the spacers has a three-dimensional structure, which includes any one of a mesh structure, a network structure, a sponge structure, and a porous structure, and wherein each of the spacers are provided to occupy the entire inner flow path at both ends of the intermediate cylinder, as taught by SUZUKI, for the purpose of ensuring that the inner cylinder and the intermediate cylinder remain in their concentric arrangement, thus ensuring mechanical integrity of the heat exchanger, ultimately ensuring proper operation of the heat exchanger.  
Kawaguchi as modified fails to explicitly teach the arrangement of the communication holes in the intermediate cylinder as claimed.
Kawaguchi does however teach that up to a thousand communication holes may be provided in the portion of the intermediate cylinder that covers the honeycomb structure, i.e. the heat recovery member, and that the total opening area of the communication holes, i.e. the sum of the areas of all of the communication holes, must not exceed fifty percent of the total area of the intermediate cylinder covering the heat recovery member for the purpose of making it possible to control the switching between suppression and promotion of heat exchange (per Kawaguchi’s Paragraphs 0039 & 0042, lines 1-13 & 1-6). Given that the portion of the intermediate cylinder covering the heat recovery member spans axially and circumferentially, a skilled artisan would have recognized that the arrangement of the communications holes can be set regularly or irregularly in: the circumferential direction, the axial direction, or both the circumferential direction and the axial direction of the intermediate cylinder as to achieve the intended purpose of enabling control of the switching between suppression and promotion of heat exchange.
Therefore, when there are a finite number of identified, predictable solutions, i.e. to arrange the communications holes regularly or irregularly in: the circumferential direction, the axial direction, or both the circumferential direction and the axial direction of the intermediate cylinder, a person of ordinary skill has a good reason to pursue the known options within his or her technical grasp. If this leads to the anticipated success, i.e. enabling control of the switching between suppression and promotion of heat exchange, it is likely the product is not of innovation but of ordinary skill and common sense. In that instance, the fact that a combination was obvious to try might show it was obvious under 35 U.S.C. 103 (KSR Int’l Co. v. Teleflex Incl, 127 S. Ct. 1727, 1742, 82 USPQ2d 1385, 1396 (2007)).
Therefore, it would have been obvious to one of ordinary skill in the art, at the time of the effective filing date of the claimed invention, to further modify Kawaguchi, by trying to arrange the communication holes in an axial direction of the intermediate cylinder as to claim 1, by trying to arrange the communication holes in three or more rows in the axial direction of the intermediate cylinder as to claim 7, by trying to arrange the communication holes in six rows or more in a circumferential direction of the intermediate cylinder as to claim 8, by trying to arrange the communication holes at a central portion in the axial direction of the intermediate cylinder as to claim 9, and by trying to arrange the communication holes at substantially equal intervals in both the axial direction and the circumferential direction of the intermediate cylinder as to claim 10, since choosing from a finite number of identified, predictable solutions, with a reasonable expectation of success, is within the abilities of one having ordinary skill. See MPEP 2143(I)(E).  
Regarding Claim 11, Kawaguchi as modified teaches a heat exchanger (100), comprising the flow path structure of the heat exchanger according to claim 1 (in the manner set forth in claim 1 above).
Regarding Claim 12, Kawaguchi as modified teaches the heat exchanger according to claim 11 and further teaches wherein the heat exchanger further comprises the heat recovery member (1, as set forth in claim 1 above); and wherein the heat recovery member is a honeycomb structure (per Kawaguchi’s Paragraph 0033, line 3) comprising partition walls (3), the partition walls defining a plurality of cells (2) each extending from a first end face (first longitudinal end face, i.e. face of 1 along the plane of the paper in Kawaguchi’s Figure 1) to a second end face (the other longitudinal end face, i.e. face of 1 along the plane of the paper opposite to that visible in Kawaguchi’s Figure 1).
Regarding Claim 13, Kawaguchi as modified teaches the heat exchanger according to claim 12 and further teaches wherein the intermediate cylinder has a higher length in an axial direction than that of the honeycomb structure (as suggested in Kawaguchi’s Paragraph 0039, lines 1-3, since the communications holes in the intermediate cylinder only occupy a portion of the intermediate cylinder that covers the honeycomb structure, in other words, such a clarification would not be necessary if the intermediate cylinder is shorter than the honeycomb structure).

Claim 4 is rejected under 35 U.S.C. 103 as being unpatentable over Kawaguchi in view of SUZUKI as applied to claim 1 above, and further in view of Wakatsuki - (US2018/0128415 - previously cited), hereinafter referred to as “Wakatsuki”.

Regarding Claim 4, Kawaguchi as modified teaches the flow path structure of the heat exchanger according to claim 1 but fails to teach wherein both ends of the intermediate cylinder in the axial direction are connected to the inner cylinder having an increased diameter.
However, Wakatsuki teaches (Figure 3) a heat exchanger (10) comprising a cylindrical pipe-in-pipe arrangement (Figures 3-4) in which a first pipe (60) surrounds a second pipe (70). In particular, Wakatsuki teaches wherein both ends (ends of 60 at joints 71 & 79) of the first pipe in the axial direction are connected to the inner pipe having an increased diameter (increased diameter of pipe 70 at joints 71 & 79). A skilled artisan would have recognized that the arrangement would allow for the securing of the two pipes to each other as to ensure structural integrity of the heat exchanger while, in the case of Wakatsuki, also maintaining the space between the two pipes for fluid flow thus ensuring proper operation of the heat exchanger.
Therefore, it would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to further modify Kawaguchi, by connecting both ends of the intermediate cylinder in the axial direction to the inner cylinder having an increased diameter, as taught by Wakatsuki, for the purpose of securing of the two pipes to each other as to ensure structural integrity of the heat exchanger while also maintaining the space between the two pipes for fluid flow thus ensuring proper operation of the heat exchanger.  

Allowable Subject Matter
Claim 5-6 are allowed for the reasons of record.


Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to KHALED AL SAMIRI whose telephone number is (571)272-8685. The examiner can normally be reached 9:30AM~3:30PM, M-F (E.S.T.).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jianying Atkisson can be reached on (571) 270-7740. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/KHALED AHMED ALI AL SAMIRI/Examiner, Art Unit 3763                                                                                                                                                                                                        





/TAVIA SULLENS/Primary Examiner, Art Unit 3763